OLD MUTUAL FUNDS II Supplement Dated October 9, 2008 This Supplement updates certain information contained in the currently effective Class A and Class C Prospectus of Old Mutual Funds II (the “Trust”), dated July 28, 2008.You should retain your Prospectus and any Supplements for future reference. You may obtain an additional copy of the Prospectus, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following discussion supplements the disclosure under the heading “About Your Investment”, located on page 97 of the Prospectus, and shall remain in effect until the expiration of the initial term of the Temporary Guarantee Program for Money Market Funds on December 18, 2008. Temporary Guarantee Program for Money Market Funds The U.S.
